Terry, J., delivered the opinion of the Court.
Murray, C. J., concurred.
In July, 1851, William Clary obtained- a judgment against David Hoagland, in the County Court of Yolo County, for the restitution of certain land described in the judgment. The defendant appealed to the District Court of the Eleventh District, and in November, 1851, said District Court affirmed the judgment of the County Court. From this judgment, defendant appealed to the Supreme Court; the Supreme Court reversed the judgment of the District Court, and also of the County Court, and ordered, that the cause be remanded to the District Court for further proceedings.
The remittitur was filed in the District Court on the 9th day of November, 1853. On the 10th of April, 1855, the County Court of Yolo County issued a peremptory mandamus, commanding the Clerk of said Court to issue a writ of restitution pursuant to the judgment rendered July, 1851; and, on the 19th of April, 1855, a writ of certiorari was issued on the petition of Hoagland, commanding the Clerk of the said County Court to certify the proceedings in the cause to this Court.
The respondent now moves to dismiss the writ: First, because there is an adequate remedy by appeal—the County Court having jurisdic*478tion to award mandamus. Second, because Hoagland is a stranger to the proceedings, and not interested in them.
The 456th section of the Act to regulate Proceedings in Civil Cases, provides, that the writ of certiorari shall issue in all cases, when an inferior tribunal, board, or officer, exercising judicial functions, has exceeded the jurisdiction of such tribunal, board, or officer, and there is no appeal, nor, in the judgment of the Court, any plain, speedy, and adequate remedy.
This is evidently one of the class of cases referred to in that section. The judgment which was sought to be enforced, has been reversed by the Supreme Court. The County Court, in issuing the mandamus, exceeded its jurisdiction, and the writ of certiorari was the proper remedy.
The second point is, that Hoagland being a stranger to the proceedings, and not affected thereby, could not properly apply for the writ.
From the record, it appears that Hoagland was the party against whom the judgment sought to be enforced was rendered, and was the party in interest.
We are of opinion that the writ of certiorari was properly issued. Motion denied, with costs.